ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Fluor Corporation                           )      ASBCA No. 57852
                                            )
Under Contract No. W52P1J-07-D-0008         )

APPEARANCE FOR THE APPELLANT:                      Karen L. Manos, Esq.
                                                    Gibson, Dunn & Crutcher LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Robert L. Duecaster, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Manassas, VA

                               ORDER OF DISMISSAL

       The captioned appeal has been settled. Accordingly, it is hereby dismissed with
prejudice.

      Dated: 4 April 20 14



                                                ROBERT T. PEACOCK
                                                Administrat~ve Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57852, Appeal of Fluor Corporation,
rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals